Appleton, C. J.
The plaintiffs reside in Calais, but have- a store and transact business in Princeton. They bring this action to recover back moneys paid under protest for taxes assessed on real and personal property not legally taxable to them in the defendant town.
*226The point relied on in defense is, that assuming they were not liable to be taxed for' the property, of the taxation of which they complain, their remedy is not by suit, but by application to the county commissioners.
The plaintiffs, having a store and a stock of goods in the defendant town, were liable to be there taxed. If they were improperly taxed for logs, their remedy is by appeal to the county commissioners. Stickney v. Bangor, 30 Maine, 404. Hemingway v. Machias, 33 Maine, 445. Howe v. Boston, 7 Cush. 273. The same rule applies to the erroneous taxation of real estate. Salmond v. Hanover, 13 Allen, 119. The questions here raised were fully determined in Gilpatrick v. Saco, 57 Maine, 277.

Exceptions overruled.


Nonsuit confirmed.

Walton, Dickerson, Barrows, Virgin and Peters, JJ\, concurred.